                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PAUL GAVIN,                                     Case No. 19-cv-07701-SVK
                                   8                  Plaintiff,
                                                                                        ORDER GRANTING MOTION TO
                                   9            v.                                      APPEAR BY PHONE
                                  10    EPLUS TECHNOLOGY, INC.,                         Re: Dkt. No. 12
                                  11                  Defendant.

                                  12          Plaintiff’s motion to appear by telephone at the February 24, 2020 case management
Northern District of California
 United States District Court




                                  13   conference is GRANTED. Counsel is instructed to contact Court Call at (866) 582-6878 to make
                                  14   arrangements to appear telephonically.
                                  15          SO ORDERED.
                                  16   Dated: February 20, 2020
                                  17

                                  18
                                                                                                SUSAN VAN KEULEN
                                  19                                                            United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
